11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of I.J., III, a child,           * From the 318th District
                                                   Court of Midland County,
                                                   Trial Court No. FM 55,067.

No. 11-14-00070-CV                               * September 30, 2014

                                                 * Memorandum Opinion by Bailey, J.
                                                  (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.